 Case: 4:19-cv-00398-RLW Doc. #: 49 Filed: 11/08/19 Page: 1 of 2 PageID #: 579



                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
NATHAN WRIGHT, et al.                         )
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )       Case No. 4:19-cv-00398-RLW
                                              )
FAMILY SUPPORT DIVISION of the                )
Missouri Department of Social Services,       )
et al.                                        )
                                              )
               Defendants.                    )

     DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT
       COME NOW Defendants the Family Support Division of the Missouri Department of

Social Services, Michael Parson in his official capacity as Governor of Missouri, Jennifer Tidball

in her official capacity as Acting Director of the Missouri Department of Social Services, Reginald

McElhannon in his official capacity as Interim Director of the Family Support Division, Kenneth

Zellers in his official capacity as Acting Director of the Missouri Department of Revenue, and

Joseph Plaggenberg in his official capacity as Director of the Motor Vehicle and Driver Licensing

Division of the Missouri Department of Revenue (collectively, “Defendants”), by and through

counsel, and hereby respectfully move this Court to dismiss Plaintiffs’ Amended Complaint

because (1) the Court lacks subject matter jurisdiction to hear Plaintiffs’ claims in their entirety

under the Rooker-Feldman doctrine; (2) the Court must abstain from hearing Plaintiffs’ claims in

their entirety under the Younger Abstention doctrine; (3) Plaintiffs do not state a claim upon which

relief can be granted against Defendant Parson in his official capacity as Governor of Missouri;

and (4) Plaintiffs fail to state a claim upon which relief can be granted in each of Counts I through

IV of the Amended Complaint. Defendants incorporate by reference their memorandum in support

of this motion, which is filed simultaneously herewith.

                                                  1
 Case: 4:19-cv-00398-RLW Doc. #: 49 Filed: 11/08/19 Page: 2 of 2 PageID #: 580



                                             Respectfully submitted,

                                             ERIC S. SCHMITT
                                             Attorney General for the State of Missouri

                                             /s/Laura Robb_______
                                             Laura M. Robb, #64117
                                             Robert W. Phillips, #50470
                                             Assistant Attorneys General
                                             P.O. Box 861
                                             St. Louis, MO 63188
                                             Telephone: 314-340-7861
                                             Facsimile: 314-340-7029
                                             laura.robb@ago.mo.gov
                                             robert.phillips@ago.mo.gov

                                             Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed electronically with
the Clerk of the Court on November 8, 2019, to be served by operation of the Court’s electronic
filing system upon all parties.


                                                            /s/ Laura M. Robb
                                                            Laura M. Robb
                                                            Assistant Attorney General




                                                2
